 62DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal No. 492, UnitedBrotherhood of Carpenters andJoiners of AmericaandKeystone ConservationServices, Inc. Case 4-CB-2170May 31, 1974DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn January31, 1974,Administrative Law JudgeBernard Ness issued the attached Decision in thisproceeding.Thereafter,Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLaborRelations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings,findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Local No. 492,United Brotherhood of Carpenters and Joiners ofAmerica, its officers, agents, and representatives,shall take the action set forth in the said recommend-ed Order.iThe Respondent has excepted to certaincredibilityfindings made bytheAdministrative Law Judge.It is the Board's establishedpolicy not tooverrule anAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc., 91 NLRB 544, enfd.188 F.2d 362(C.A. 3, 1951).We have carefullyexamined the record and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASEBERNARD NESS,Administrative Law Judge: On Novem-ber 16, 1973, a complaintissued againstLocal No. 492,United Brotherhood of Carpenters and Joiners of America,herein called the Respondent, alleging that it had re-strainedand coerced Keystone Conservation Services, Inc.,herein called the Employer, in the selection of hisrepresentativesfor the purpose of collective bargaining ortheadjustment of grievances in violation of Section8(b)(1)(B)of the National Labor Relations Act, asiUnless otherwise indicated, all dates hereinafter referto 1973.2Theinstant case was originally consolidated for hearingwith Case4-CB-2169. By Order datedDecember14, theRegional Director severedthe casesand approved withdrawal of thechargeinCase 4-CB-2169.amended, by actiontaken againstthe Employer's supervi-sor,Eugene Iannotti.1 The complaint was based on acharge filed by the Employer on October 2.2 Respondenthas denied the commission of any unfair labor practices.On December18,a hearingwas held before me inReading, Pennsylvania.Upon the entire record, including my observation of thewitnesses,and after due consideration of the briefs filed bytheGeneral Counsel and the Respondent, I make thefollowing:FINDINGS OF FACTI.THEBUSINESSOF THE EMPLOYERIfind, as the complaintalleges andtheRespondentadmits, thatKeystoneConservation Services, Inc., aPennsylvania corporation with its principal offices inDevon, Pennsylvania,isengagedin the constructionbusiness.Itannually purchases goods from outside theCommonwealth of Pennsylvania valuedin excess of$50,000. Based on the foregoing, I find that the Employerisengagedin commerce and in operations affectingcommerce within themeaning ofSection 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATIONINVOLVEDThe complaintalleges,Respondent admits, and I findthatRespondent is, and has been at all times relevanthereto, a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The FactsThe Employer was engagedas a generalcontractor forthe construction of an Education Center building for theschool district in Berks County, Pennsylvania.3 EugeneIannotti was hired on April 16 when the project started asthe Employer's job superintendent. At various times, theEmployer utilized the services of a number of subcontrac-tors. Iannotti was the only supervisor for the Employer onthe project with anywhere from three to eight employeeson the job working directly for the Employer.4 Iannotti wasthe immediate supervisor of the Employer's employees,including carpenters,masons,laborers,and operatingengineers.He directed their work, regulated their hours ofemployment and other working conditions, and wasresponsible for taking care of any employee problems thatarose.However, hiring was done by top management at itscentral office.When lannotti needed employees in particu-larclassifications,he would notify the office of thenumbers andclassificationsneeded.Applicantswereinterviewed by management at the central office and thensent to the project. Iannotti would then determine whether3Thiswas within the area of Respondent's jurisdiction.4 lannotti was terminatedby the Employeron September I I for reasonsnot disclosed in the record.211NLRB No. 9 LOCAL492, CARPENTERSthe applicant could do the work and had the authority toreject the man.5The recorddisclosedthat the- Employer has a collective-bargaining agreementwith the Operating Engineers cover-ingwork performed by the engineers.6 However, theEmployer has at no time had any bargaining relationshipor recognized any other labor organization as the repre-sentative of any of its other employees. More specifically,no such relationship has ever existed between theEmploy-er and the Respondent.At the time Iannotti was employed and since 1966, hewas a member of another localof the Carpenters-Local626.Iannotticredibly testified that about May 3, Respon-dent'sbusiness agent,Joseph Coverly, visited the jobsiteand asked lannotti whether the job was a union job.Iannotti replied that as far as he knew it was nonunion.When Coverly inquired whether union carpenters would beemployed,lannottitold Coverlyto contactthe Employer'smain office to get a definite answer and gave him thetelephone number to call.About May 14, Coverly returnedto the jobsiteand againinquired of lannotti whether theEmployer wasgoingto hire union carpenters. lannotti toldhim the hiring was done through the main office and he didnot know whether the Employer would hire unioncarpenters. Coverly then replied he had heard the Employ-erwas not going to hire union carpenters and that he,Coverly, would bring lannotti up on charges with Respon-dent.7Coverly admitted conversing with lannotti on these twooccasions but denied ever mentioning to Iannotti that hewould prefer charges. He admitted asking Iannotti on bothoccasionswhether the Employer intended to put on unioncarpenters.According to Coverly, it was on his secondvisit, rather than on the first, that Iannotti gave him thetelephone number of the Employer's main office. Itappeared to me that Iannotti had a clearer recollection ofthe conversations and I credit his version of the conversa-tions.8On May 16, about 2 days after the second conversationbetween Coverly and lannotti, Respondent began picket-ing the jobsite, with the legend on the signs reading,"Keystone Conservation Services, Inc. is paying substan-dardwages and conditions on this job." Picketingcontinuedfor about 5 months. lannotti continued to workduring the picketing. No contention has been made thatduringthisperiod he performed work other than hisnormalsupervisory work.On June 4, Coverly preferred charges against Iannottiwith Respondent,alleging violations of section55A of theconstitutionand laws oftheUnited Brotherhood ofCarpenters and Joiners of America, Respondent's parentS lannotti related one instanceof an individualsentout whom herejectedbecause the individualrefused to wear a hard hat.9The Employer's president,D'Gento, testified that from time to timewhen particular equipmenthad to be operated, an operating engineer wouldbe put on who would be covered by the contract with the OperatingEngineers.rBoth lannottiand Coverlytestified that Iannottihad earlier madeknown he was a member ofLocal 626. The recordis unclearas to when thisoccurred.63organization.The specificprovisionsallegedly violated,and as spelled out in thecharge,read as follows:1.Causing dissension among the members of theUnited Brotherhood.6.Defrauding the United Brotherhood or anysubordinate body.8.Divulging to any unauthorized person, thebusiness of any subordinate body without its consent.10.Working behind a picket line duly authorizedby any subordinate body of the United Brotherhood.13.Violating the Obligation.Coverly testified that Number 13 above was meant tocover lannotti's obligation under the constitution and lawsto do all in his power to get employment for fellow unionmembers. By letter dated June 6, Respondent informedlannotti of the charges filed by Coverly and notified him toappear before a trial committee on June 18. Iannotti, byletter dated June 15, notified Respondent that as of May 1he was no longer affiliated with Local 626 or any otherlocal union and, for various reasons described in his letter,protested that the charges were improper. On June 14, hehad written to Local 626 complaining of its failure to findemployment for him in previous years. He concluded hisletter by stating he was withdrawing his membership fromLocal 626. By letter dated July 18, Respondent notifiedIannotti he had been found guilty by its trial committee onJuly 2 on all five counts and was fined $50 on each count,totaling $250.9 In his letter dated July 23 to Local 626,lannotti referred to his earlier letter of June 14 andreiterated he had resigned from Local 626. By letter datedJuly 25, Respondent notified Local 626 of the $250 fine ithad imposed upon lannotti and requested that the amountbe paid to Respondent. On August 15, Local 626 notifiedIannotti that until he paid the fine it would not accept anydues from him. Since that date lannotti has not heard fromLocal 626. On September 17, Local 626 informed Respon-dent that Iannotti had not paid the fine imposed byRespondent and was suspended as of September 14.Iannotti had been paid up in his dues to Local 626 untilApril 30.10 He testified he was prompted to resign from hismembership in Local 626 after he was notified of thecharges preferred against him. It should be noted here thatLocal 626 never responded to his letter of June 14 whereinhe tendered his resignation or his subsequent letter of July23. Insofar as the record discloses, he has been suspendedby Local 626 as of September 14. The record does notdisclose that his resignation was ever accepted.11 Iannottihas not paid the fine nor did he appeal the imposition ofthe fine. No legal action has been instituted to collect thefine.8Coverlynever did call the Employer's office.9 Iannotti did not attend the heanng. By letter datedJuly 23, heinformedRespondent he did not receive notification of the hearingscheduled for July 2 until July 3.10On April 19, he paid dues for the 3-month period February throughApril.11Sec. 47 of the Carpenters constitution provides for a resignationprocedure wherein it requires a majority of the members present at a regularmeeting to accept a resignation. 64DECISIONSOF NATIONALLABOR RELATIONS BOARDB.Discussionand AnalysisThe facts and applicable legal principles require littlediscussion.Under Section 8(b)(1)(B)of the Act, it isunlawful for a union to"restrain or coerce . . . anemployer in the selection of his representatives for thepurposes of collective bargaining or the adjustment ofgrievances."Initially itshouldbe noted thatlannotti,as jobsuperintendent,was in factthe only Employerrepresenta-tive on the job project.The evidence clearly supports thefinding that as job superintendent he not only was astatutory supervisor but was the Employer representativefor the purposes of adjusting grievances within themeaning of Section8(b)(1)(B) of the Act.The Employer had no bargaining relationship with theRespondent nor was it obligated to hire union members. Itis unnecessary that a bargaining relationship exist betweenan employer and the union to support a violation ofSection 8(b)(l)(B).12The underlying dispute here was between the Respon-dent and theEmployerbecauseof the Employer's failureto hire union members on the project.On two occasionsCoverly visited the jobsite to inquire of Iannotti if unionmembers were to be hired.When he became convinced onMay 14 the Employer was running an open shop, hethreatened Iannotti with charges and on May 16 thepicketing commenced.The charges were filedby Coverlyon June 4. Unlike the General Counsel,I find the recordtestimony insufficient to support a finding that the disputealso stemmed from the fact that the Employer did not havea collective-bargaining contract with the Respondent.The discipline herein imposed by Respondent onIannotti was not based on matters of purely internal unionadministration,but rather concerned itself with therelationship between the Employer and the Union. Thepreferring of charges and the subsequent levy of the $250fine was used as a vehicle to discipline lannotti because ofthemanner in which he performed his supervisoryfunctions.lannottiplacedthe interestsof the Employerabove those of the Respondent.Respondent's conducttended to requirethe Employerto retain as representativesfor collective bargaining and the adjustment of grievancessupervisorswho were subservient to the Respondent.13Iannotti continued to perform his normal supervisoryfunctionsduring the picketing of the jobsite by theRespondent.14Accordingly,the imposition of the finebecause he continued to perform his supervisory functionsduring the strike violated Section 8(b)(1)(B)of the Act.lannotti also failed, as job sup^rintendent, to carry outRespondent'sdesire to put union men on the project.Although Iannotti did not do the actual hiring,he did havethe authority to pass on the qualifications of the men sentto the project from the central office.Under these12New Mexico District Council of Carpenters and Joiners of America (A. S.Horner,Inc.),177NLRB 500;InternationalBrotherhood of ElectricalWorkers System Council U-4, et at(Florida Power and Light Co.),193 NLRB30, 31.13SheetMetalWorkers'International Association,Local No 71 (H.J.Otten Company,Inc.),193 NLRB 23.14As stated above,no claim is made that lannotti was performing rank-and-filework during the strike.Thus,no issue exists as to the legality ofcircumstances,itisclear the imposition of the fineconstituted a restraint upon the Employer to change itsattitude on hiring policies in violation of Section 8(bXl)(B)of the Act.15Despite lannotti's attempted withdrawal from Local 626in June,after the charges were brought against him, hecontinued to be treated as a member and his attemptedwithdrawal was never accepted.The only action takenagainst him was his suspension on September 14. Inagreement with the General Counsel,I find it unnecessaryto find that he was a member of Local 626 in order to finda violation.lsIV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operations of theEmployer, described in section I, above,have a close,intimate,and substantial relation to trade,traffic,andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.Local No. 492, UnitedBrotherhood of Carpentersand Joiners of America,is a labor organizationwithin themeaning of Section 2(5) and Section8(b) of the Act.2.KeystoneConservation Services,Inc., has been at alltimesmaterial herein an employer engaged in commercewithin the meaning of Sections2(2), (6), and (7) and8(b)(1XB) of the Act.3.Eugene lannotti has been at all times material hereina supervisorof the Employerwithin the meaning of Section2(11) of the Actand selectedby the Employer for thepurposes,among others, of collective bargaining and theadjustment of grievances within the meaning of Section8(b)(IXB) of the Act.4.By threatening to and preferring charges against, andthereafter fining,lannotti,Respondent has restrained andcoercedKeystoneConservationServices,Inc., in theselection of representatives for the purposeof collectivebargaining or the adjustment of grievanceswithin themeaning of Section8(b)(IXB) of the Act.5.Theaforesaid unfair labor practices are unfair laborpracticesaffecting commercewithinthemeaning ofSection 2(6) and(7) of the Act.THE REMEDYHaving foundthattheRespondent violated Section8(bx 1XB) of the Act, I shall recommendthat it be requiredto take certain affirmative action designed to effectuate thepolicies ofthe Act.disciplining a supervisor-member for performing rank-and-file work duringa strike.Cf.International Brotherhoodof ElectricalWorkers,AFL-CIO, andLocal 134,IBEW(FloridaPower A Light Company] v. N. L. R.A, 487 F.241143 (C.A.D.C, 1973).is I further find thatCoverly's threat to prefer charges against lannottibecause of the Employer's failure to hire union men independently violatedSec. 8(bXIXB) of the Act, as alleged by General Counsel.16Local UnionNo. 2150,International Brotherhoodof ElectricalWorkers,AFL-CIO(Wisconsin Electric Power Co),192 NLRB 77, In. 3. LOCAL492, CARPENTERS65Ido not agreewith the General Counsel's request, urgedin his brief, that the remedy include notification byRespondent to its International and toLocal 626 thatIannotti should be restored to all rights and benefits,including membership, in Local 626. Neither theInterna-tional nor Local 626 has been named as a Respondentherein.Nor does the record show that the International hasbeen notified of any action taken against lannotti by eitherRespondent or Local 626. Insofar as the record discloses,the only action taken by Local 626 has been to suspendhim from membership because of his failure to pay the fineimposed by Respondent. Accordingly, I am of the opinionthat any unlawful impediment to Iannotti's continuedmembershipin Local 626 is properly removed by providingfor notification by Respondent to Local 626 that theunlawful fine has been rescinded.Upon the basis of the foregoing findings of fact,conclusionsof law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER 17Respondent,LocalNo. 492, United Brotherhood ofCarpenters and Joiners of America, its officers, agents, andrepresentatives,shall:1.Cease and desist from:(a) In any manner, restraining or coercing KeystoneConservation Services, Inc., in the selection of its repre-sentativesfor the purposes of collective bargaining or theadjustment of grievances.(b) Threatening to prefer or preferring charges againstsupervisorsor fining or otherwise disciplining thembecauseof their conduct and performance of work as theselected representatives for the purposes of collectivebargainingor the adjustment of grievances.(c) In any like or related manner, restraining or coercingthe aforesaid Employer in the selection if its representa-tives for the purposes of collective bargaining or theadjustment of grievances.2.Take the following affirmative action necessary toeffectuate the policiesof the Act:(a)Rescind the fines imposed against Eugene Iannottiand expunge from its records all reference and otherevidence in its files relating to the charges and proceedingsin which lannotti was fined.(b)NotifyLocalNo. 626, United Brotherhood ofCarpenters and Joiners of America, in writing, of theaforesaid action,with a copy of such writing to EugeneIannotti.(c)Post at its business office, copies of the attachednoticemarked "Appendix." 18 Copies of said notice, onformsprovided by theRegionalDirector for Region 4,after being duly signed by Respondent's representative,shall be posted by it immediately upon receipt thereof, andbe maintainedby it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to itsmembers arecustomarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Furnish the Regional Director for Region 4 signedcopies of said notice for posting by Keystone ConservationServices, Inc., ifwilling, in places where notices toemployees are customarily posted. Copies of said notice,on forms provided by said Regional Director, shall, afterbeing duly signed by Respondent, be forthwith returned tothe Regional Director for disposition by him.(e)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.17 Inthe eventno exceptionsare filedas provided by Sec 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.18 In the event the Board'sOrder is enforced by a Judgment of theUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce Keystone Conserva-tion Services, Inc., in theselectionand retention of itsrepresentatives, including Eugene Iannotti, for purpos-esofcollectivebargaining or the adjustment ofgrievances of employees.WE WILL NOT threaten to or prefer charges against,fine,or otherwise discipline Eugene lannotti or anyother representative who is a member of this labororganization, or any other local of United Brotherhoodof Carpenters and Joiners of America, because of theirconduct and performance of work as the selectedrepresentative of Keystone Conservation Services, Inc.,for the purposes of collective bargaining or theadjustment of grievances.WE WILL NOT in any like or related manner restrainor coerce Keystone Conservation Services, Inc., in theselection of its representatives for the purposes ofcollective bargaining or the adjustment of grievances.WE WILL rescind the fines imposed against EugeneIannotti and expunge from our records all referenceand other evidence in our files relating to the chargesand proceedings in which Iannotti was fined.WE WILL notify Eugene Iannotti and Local 626, inwriting, that we have taken the aforesaid action.LocAL No. 492, UNITEDBROTHERHOOD OFCARPENTERS AND JOINERSOF AMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive days 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the date of posting and must not be altered,defaced,directed to the Board's Office, Suite 4400, William J.or covered by any other material. Any questions concern-Green,Jr., Federal Building, 600 Arch Street, Philadelphia,ing this notice or compliance with its provisions may bePennsylvania 19106, Telephone 215-597-7608.